IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


SBA TOWERS II LLC,                           : No. 137 WAL 2020
                                             :
                   Respondent                :
                                             : Petition for Allowance of Appeal
                                             : from the Order of the Superior Court
             v.                              :
                                             :
                                             :
WIRELESS HOLDINGS, LLC AND JEFF              :
MACALARNEY,                                  :
                                             :
                   Petitioners               :


                                     ORDER



PER CURIAM

     AND NOW, this 13th day of October, 2020, the Petition for Allowance of Appeal is

DENIED.